PER CURIAM.
Whether or not the claim proved by Mrs. Brit-tan’s executor against this bankrupt estate is entitled to allowance de*869pends upon questions of fact, regarding which the evidence was conflicting. The referee, before whom the witnesses testified in person, determined these questions in the creditor’s favor, and his conclusions have been affirmed by the District Court on petition for review, in an opinion wherein the evidence has been carefully considered. Upon our examination of the evidence in the record we find nothing which would warrant us in saying that the conclusions reached by the District Court as to the facts are plainly erroneous. We are unable to say that there was no evidence sufficient in law to sustain the burden of proof resting on the creditor to show a valid transfer to Mrs. Brittan of the note for which the note here in question was substituted, or to show a valid consideration for the latter note.
The order of the District Court is affirmed, with interest, and the appellee recovers the costs ,of appeal.